Citation Nr: 1340731	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to December 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  This appeal is REMANDED to the VA RO (AOJ). VA will notify the Veteran if further action is required.


REMAND

In the Board's judgement, the appeal must be remanded to obtain additional treatment records and an updated examination.  Specifically, as referenced in a May 2010 VA examination, the Veteran continues to receive medication from the Munson Army Health Center.  Post-service records from such facility are not of record.  Therefore, a remand is necessary in order to obtain such records, as well as updated records from other sources, to include VA treatment records.  Also, the most recent VA examination addressing current severity of such disability was conducted in May 2010.  As such, the Veteran should be scheduled for a contemporaneous VA examination.

Accordingly, the case is REMANDED for the following action:

1)  The Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his cervical spine disability.  After obtaining any necessary authorization, the AOJ should obtain all identified records, to include records from the VA Medical Center in Leavenworth, Kansas dated after December 6, 2010 and the Munson Army Health Center dated after December 31, 2008.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2)  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his cervical  spondylosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the Veteran's cervical spondylosis and any associated objective neurologic abnormalities, to include right upper extremity radiculopathy.  

3)  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

